DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 is acknowledged. It is noted that claims 7 and 16 lack proper status identifiers. To promote compact prosecution, the submission will be entered and examined, however applicant is reminded that all future correspondence must comply with the requirements of 37 CFR 1.121.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 20 are pending Claims 1 - 6 were previously withdrawn. Claims 7 - 20 remain for examination. 
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  in line 4 of each claim, “releasable” should be deleted and replaced with --releasably--. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 7  -  10 and 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Bloom et al. (US 5,946,746 hereinafter Bloom) in view of Schmitt et al. (US 2006/0076056 hereinafter Schmitt) and FR 2525296 (hereinafter FR ‘296).
Regarding claim 7, Bloom discloses a faucet to counter top fastening system comprising: a faucet body having a spout (10) with a base (flat bottom portion of 10) configured to rest against a countertop (60)(fig. 5), and an internal cavity (see annotated figure below) extending through a vertical axis of the faucet body; a threaded rod (32) extending along at least a portion of the internal cavity and protruding from the base; and a brace (50) with a central, female threaded nut (42, 44 is internally threaded) configured to engage the threaded rod (fig. 3) and a pair of legs extending from the nut at opposing sides (52), wherein the pair of legs are joined together at the nut, thereby allowing the pair of legs to pivot about a horizontal axis of the nut (at pivot 48); wherein the threaded rod is configured to rotate about a vertical axis while remaining in the internal cavity of the faucet body to thereby draw the brace towards the base of the faucet body (col. 4, ln. 21 - 25). 
Bloom does not show that the faucet body has a spout retainer coupled to the faucet body and being configured to releasably couple the spout to the faucet body, such that the spout retainer provides a passage to the internal cavity of the faucet body along the vertical axis so that the threaded rod is configured to rotate about the vertical axis provided by the spout retainer. Bloom instead shows that the spout and faucet body are unitary.  Attention is turned to Schmitt which teaches a similar top mounted faucet having a faucet body (108) with an internal cavity (see bore  in figure 4), a spout retainer (112) coupled to the faucet body and configured to releasably couple a spout (400) to the faucet body, the spout retainer providing a passage to the internal cavity along the vertical axis (dotted line, annotated figure below), wherein a threaded rod (120) is configured to rotate about the vertical axis via access provided by the spout retainer via a tool (90).  It would have been obvious to one having ordinary skill in the art to have substituted the unitary faucet and spout of Bloom for  a two part faucet body, including a base and spout, and spout retainer like that taught by Schmitt in order to allow for a gooseneck, or J-shaped faucet to be installed at the sink.  The modification also allows for the piecemeal replacement or repair of the faucet components, such as the spout, in the event of damage. 
Bloom however does not show that the nut includes at least one externally facing line cradle, instead showing an enclosed circle (46).  Attention is turned to FR ‘296 which teaches a similar mounting structure (fig. 3) having a nut (19) which engages with a threaded rod (18) extending from a faucet body (10). The nut has two (thereby fulfilling the limitation ‘at least one’) externally facing line cradle (see annotated figure below) which is configured to cradle hot and cold water supply lines (12, 13).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have replaced the enclosed circle in the nut of Bloom for the line cradles of FR ‘296 in order to more easily and appropriately position the water lines and allow the mounting structure to be used with a mixing faucet. 
Regarding claim 8, Bloom as modified shows all of the instant invention as discussed above, and Bloom further shows a bridge (56) joining the pair of legs (52) on a first side of the nut, and wherein on an opposing side of the nut, the pair of legs are not joined. See fig. 9.
Regarding claim 9, Bloom as modified shows all of the instant invention as discussed above, and Bloom further shows that the bridge forms an arch (see fig. 6) with a curvature which is complementary to at least one of a curvature of the threaded nut (note that the threaded nut as modified has rounded edges which fit within the brace, and therefore the curvature defined by the bridge is considered to be complementary to the nut). 
Regarding claim 10, Bloom as modified shows all of the instant invention as discussed above, and Bloom further shows wherein the horizontal axis of the threaded nut is offset from a center point of the threaded nut. See fig. 8, the center of  44 is offset from the horizontal axis defined by 48. 
Regarding claim 12, Bloom as modified shows all of the instant invention as discussed above, and Bloom further shows that the threaded rod (32) includes a hollow passage (interior thereof receiving 58) which extends through an entire length of the rod, and wherein the rod is configured to be inserted in the hollow passage. It is noted that the hose is not positively recited and that since the rod is hollow, it is fully capable of receiving a hose as claimed. It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(I).
Regarding claim 13, Bloom as modified shows all of the instant invention as discussed above, and Bloom further shows that the threaded rod is configured to be rotated thereby drawing the threaded but towards the base of the body, while the threaded nut and legs are not rotated (col. 4, ln. 21-25, note that if the legs and nut rotate at the same time as the rod, the nut will never be drawn up against the counter and the device would not function as intended).
Regarding claim 14, Bloom as modified shows all of the instant invention as discussed above, and Bloom further shows that the faucet is configured to affix and attach to the countertop without access to a space below the countertop. Note fig. 3 which shows that the faucet is inserted from above the countertop. 
Regarding claim 15, Bloom as modified shows all of the instant invention as discussed above, and Bloom further shows a tool (allen wrench, col. 3, ln. 40) configured for insertion into the cavity of the faucet body (via 38) opposite the base to engage the threaded rod (at 40) thereby allowing a user to rotate the threaded rod. 

    PNG
    media_image1.png
    634
    782
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    300
    389
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    574
    667
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    337
    370
    media_image4.png
    Greyscale

Claims 11 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom, Schmitt, and FR ‘296, as applied to claim 7, in view of CN103243782 (hereinafter CN ‘782)
Regarding claim 11, Bloom as modified shows all of the instant invention as discussed above, and Bloom further shows that the brace is configured to pivot such that a pair of legs (52) of the legs is parallel to the threaded rod  during insertion into a hole in the countertop (see fig. 3, 4) and pivots to be perpendicular to the threaded rod (fig. 5, 7). Bloom however does not show that the pair of legs pivots to be perpendicular to the threaded rod as the rod rotates. Bloom instead shows that the mass imbalance of the brace causes rotation due to gravity.  Attention is turned to CN ‘782, which teaches a similar above-countertop fastening system for a faucet (fig. 2), including a threaded rod (2) and a brace which includes a female threaded nut (3) and a pair of legs (4). The legs of the brace are oriented substantially parallel to the threaded rod during insertion thereof into a hole in the countertop (see fig. 2) and pivots to be perpendicular to the threaded rod as the threaded rod is rotated (fig. 5, para. [0024] of attached machine translation).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have made the shape and mass balance of the brace such that it changes orientation from parallel to perpendicular during rotation and due to contact of the brace with the underside of the counter in order to provide a tactile indicator for when the user has almost completed clamping the faucet in place. 
Regarding claims 16 and 20, Bloom discloses a faucet body (10) with a base (flat bottom portion of 10) configured to rest against a countertop (60)(fig. 5), and an internal cavity (see annotated figure above) extending throughout a vertical axis of the faucet body;
 a threaded rod (32) extending along at least a portion of the internal cavity and a portion of the threaded rod protruding from the base (see fig. 7), wherein the protruding portion is configured for insertion into a hole (62) formed in the countertop (60)(see fig. 5), wherein the threaded rod includes a hollow passage (note that 58 is received within the passage) extending through an entire length thereof (fig. 7), and wherein a hose is configured for insertion into the hollow passage, it is noted that the hose is not positively recited and that since the rod is hollow, it is fully capable of receiving a hose as claimed. It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(II);
a brace (50) with a central, female threaded nut (42, 44 is internally threaded) configured to engage the threaded rod and legs extending from the nut at opposing sides (52), wherein the legs are joined together at the nut (at pivot 48), thereby allowing the legs to pivot about a horizontal axis of the nut, wherein the brace includes a bridge (56) joining the legs on a first side of the nut and wherein on an opposing side of the nut, the legs are not joined (see fig. 9); and the  brace is configured to pivot such that a pair of legs (52) of the legs is parallel to the threaded rod  during insertion into a hole in the countertop (see fig. 3, 4) and pivots to be perpendicular to the threaded rod;
wherein threaded rod is configured to be rotated about a vertical axis while remaining in the internal cavity, thereby drawing brace towards the base of the body, while the threaded nut and legs are not rotated (col. 4, ln. 21-25, note that if the legs and nut rotate at the same time as the rod, the nut will never be drawn up against the counter and the device would not function as intended).
Bloom does not show that the faucet body has a spout retainer coupled to the faucet body and being configured to releasably couple the spout to the faucet body, such that the spout retainer provides a passage to the internal cavity of the faucet body along the vertical axis so that the threaded rod is configured to rotate about the vertical axis provided by the spout retainer. Bloom instead shows that the spout and faucet body are unitary.  Attention is turned to Schmitt which teaches a similar top mounted faucet having a faucet body (108) with an internal cavity (see bore  in figure 4), a spout retainer (112) coupled to the faucet body and configured to releasably couple a spout (400) to the faucet body, the spout retainer providing a passage to the internal cavity along the vertical axis (dotted line, annotated figure above), wherein a threaded rod (120) is configured to rotate about the vertical axis via access provided by the spout retainer via a tool (90).  It would have been obvious to one having ordinary skill in the art to have substituted the unitary faucet and spout of Bloom for  a two part faucet body, including a base and spout, and spout retainer like that taught by Schmitt in order to allow for a gooseneck, or J-shaped faucet to be installed at the sink.  The modification also allows for the piecemeal replacement or repair of the faucet components, such as the spout, in the event of damage.
Bloom however does not show that the nut includes externally facing hot and cold supply line cradles configured to nest against respective hot and cold supply lines such that the nut is prevented from spinning, instead showing an enclosed circle (46).  Attention is turned to FR ‘296 which teaches a similar mounting structure (fig. 3) having a nut (19) which engages with a threaded rod (18) extending from a faucet body (10). The nut has two externally facing line cradles (see annotated figure above) which is configured to cradle hot and cold water supply lines (12, 13), such that spinning of the nut is prevented (note that the nut cannot rotate about the threads when the supply lines are in place, this is the same structure that is illustrated by applicant and discussed on p. 10, ln. 7-15 of the instant specification).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have replaced the enclosed circle in the nut of Bloom for the line cradles of FR ‘296 in order to more easily and appropriately position the water lines and allow the mounting structure to be used with a mixing faucet. 
Bloom however does not show that the pair of legs pivots to be perpendicular opt the threaded rod as the rod rotates. Bloom instead shows that the mass imbalance of the brace causes rotation due to gravity. Attention is turned to CN ‘782, which teaches a similar above-countertop fastening system for a faucet (fig. 2), including a threaded rod (2) and a brace which includes a female threaded nut (3) and a pair of legs (4). The legs of the brace are oriented substantially parallel to the threaded rod during insertion thereof into a hole in the countertop (see fig. 2) and pivots to be perpendicular to the threaded rod as the threaded rod is rotated and the legs contact the underside of the counter (as per claim 20)(fig. 5, para. [0024] of attached machine translation).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have made the shape and mass balance of the brace such that it changes orientation from parallel to perpendicular during rotation and due to contact of the arch with the underside of the counter in order to provide a tactile indicator for when the user has almost completed clamping the faucet in place.
Regarding claim 17, Bloom as modified shows all of the instant invention as discussed above, and Bloom further shows a tool (allen wrench, col. 3, ln. 40) configured for insertion into the cavity of the faucet body (via 38) opposite the base to engage the threaded rod (at 40) thereby allowing a user to rotate the threaded rod. 
Regarding claim 18, Bloom as modified shows all of the instant invention as discussed above, and Bloom further shows wherein the horizontal axis of the threaded nut is offset from a center point of the threaded nut. See fig. 8, the center of  44 is offset from the horizontal axis defined by 48. 
Regarding claim 19, Bloom discloses that the bridge forms an arch (see fig. 6) with a curvature which is complementary to at least one of a curvature of the threaded nut (note that the threaded nut as modified has rounded edges which fit within the brace, and therefore the curvature defined by the bridge is considered to be complementary to the nut).  
Response to Arguments
Applicant’s arguments have been fully considered but are moot since Schmitt is being used to teach what is lacking in Bloom. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art of interest to the instant invention as been noted on a previous PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754